     Case 1:21-cv-00082-B Document 5 Filed 03/19/21 Page 1 of 2                  PageID #: 85




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

CHARLES ROBERT RALPH, JR.,                    *
                                              *
         Plaintiff,                           *
                                              *
v.                                            *       CIVIL ACTION NO: 21-CV-00082-B
                                              *
ZARO TRANSPORTATION, LLC,                     *
et al.,                                       *
                                              *
         Defendants.                          *

                             PLAINTIFF’S MOTION TO REMAND

         Plaintiff Charles Robert Ralph, Jr., respectfully moves this Court to remand this cause to

the Circuit Court of Mobile County, Alabama (to wit, Case No. 02-CV-2020-902120). In support

thereof, Plaintiff states as follows:

         1.     Defendant has failed to show that the amount in controversy of this action exceeds

$75,000 as required by 28 U.S.C. § 1332. For this reason, this action must be remanded to state

court.

         2.     In support of this motion, Plaintiff submits simultaneously herewith Plaintiff’s

Brief in Support of Motion to Remand.

         WHEREFORE, the premises considered, Plaintiff respectfully moves for an Order

remanding this case to the Circuit Court of Mobile County, Alabama.



                                                      Respectfully submitted,

                                                      CITRIN LAW FIRM, P.C.
                                                      Attorney for Plaintiff

                                                      /s/ Jon D. Roberts, Jr.
                                                      JON D. ROBERTS, JR. (ROB201)

                                                     1
   Case 1:21-cv-00082-B Document 5 Filed 03/19/21 Page 2 of 2                  PageID #: 86




                                                    1703 Main Street
                                                    Post Office Drawer 2187
                                                    Daphne, Alabama 36526
                                                    Telephone:    251.888.8884
                                                    Facsimile:    251.888.8000
                                                    jon@citrinlaw.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that I have on this the 19th day of March, 2021, electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the following:

Todd N. Hamilton, Esq.
Peter M. Wolter, Esq.
Smith, Spires, peddy, Hamilton & Coleman, P.C.
3500 Colonnade Parkway – Suite 350
Birmingham, Alabama 35243

                                                    /s/ Jon D. Roberts, Jr.




                                                    2
